As filed with the Securities and Exchange Commission on July 11, 2012 Registration No. 333-180621 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BROADCAST INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 87-0395567 (IRS Employer Identification Number) 7050 South Union Park Center, Suite 600 Midvale, Utah84047 (801)562-2252 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Rodney M. Tiede President and Chief Executive Officer Broadcast International, Inc. 7050 South Union Park Center, Suite 600 Midvale, Utah84047 (801)562-2252 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Reed L. Benson, Esq. 4049 S. Highland Drive Salt Lake City, Utah84124 (801)278-9769 Gregory E. Lindley, Esq. Holland & Hart LLP 222 South Main Street, Suite 2200 Salt Lake City, UT 84101 (801)799-5800 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed pursuant to Rule 462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed pursuant to Rule 462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer£ Accelerated filer£ Non-accelerated filerTSmaller reporting company CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, par value $0.05 per share Assumes the exercise of all warrants by the selling shareholders to acquire common shares registered hereunder. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933 based upon the average of the bid and asked price of the common stock. The Registrant previously paid $1,619.22. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED July 11, 2012 PROSPECTUS BROADCAST INTERNATIONAL, INC. Shares of Common Stock This prospectus relates to the resale of up to 46,470,000 shares of our common stock owned by the selling shareholders, including up to 18,270,000 shares of our common stock upon exercise of certain warrants held by the selling shareholders. THIS INVESTMENT INVOLVES SIGNIFICANT RISKS.SEE “RISK FACTORS” BEGINNING ON TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING OUR SECURITIES. We will not receive any proceeds from the sale of the common stock hereunder.All proceeds from the sale of the common stock will be paid to the selling shareholders.We may, however, receive proceeds from the exercise of the outstanding warrants.If all of the warrants covered by this prospectus are exercised in full, we will issue an aggregate of 18,270,000 shares of our common stock, and we may receive aggregate proceeds of $6,394,500.See “Use of Proceeds.” Our common stock is currently traded on the OTC Bulletin Board under the symbol “BCST.”On July 6, 2012 the closing sale price of our common stock was $.18 per share. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2012. You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus or any prospectus supplement.This prospectus is not an offer of these securities in any jurisdiction where an offer and sale is not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. References in this prospectus to “we,” “our,” “us” and “Broadcast International” refer to Broadcast International, Inc. and our consolidated subsidiaries, including BI Acquisitions, Inc. and Interact Devices, Inc. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 2 RISK FACTORS 4 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 10 COMMON STOCK PRICE RANGE 10 DIVIDEND POLICY 10 CAPITALIZATION 11 SELECTED FINANCIAL DATA 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 BUSINESS 28 MANAGEMENT 36 COMPENSATION DISCUSSION AND ANALYSIS 39 RELATED PARTY TRANSACTIONS 45 PRINCIPAL AND SELLING SHAREHOLDERS 47 PLAN OF DISTRIBUTION 56 DESCRIPTION OF OUR CAPITAL STOCK 58 INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 59 EXPERTS 60 LEGAL OPINION 60 WHERE YOU CAN FIND MORE INFORMATION 60 INDEX TO FINANCIAL STATEMENTS F-1 PROSPECTUS SUMMARY You should read the following summary together with the entire prospectus, including the more detailed information in our consolidated financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider, among other things, the matters discussed under the caption “Risk Factors.” Our Business Broadcast International, Inc. is a communications services and technology company headquartered in Salt Lake City, Utah.The Company operates two divisions – BI Networks and CodecSys. BI Networks Through BI Networks, we install, manage and support private communication networks for large organizations that have widely-dispersed locations or operations.Our enterprise clients use these networks to deliver digital signage solutions, training programs, product announcements, entertainment and other communications to their employees and customers.We use a variety of delivery technologies, including satellite, Internet streaming and WIFI, depending on the industry standard products and equipment sold by other companies. In July 2009, we entered into a $10.1 million, three-year contract with Bank of America (“BofA”) to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America.This digital signage network has grown to approximately 2,500 retail banking sites and BofA continues to expand its network by adding additional sites to the network.In addition, BofA has selected us to be its vendor for certain additional audio visual services under the terms of which we manage a total of approximately 33,000 digital signage and other video screens placed throughout the banking and brokerage divisions of BofA. A factor in securing BofA as a customer was our CodecSys® technology utilized in delivering our services. We are in the process of testing our digital signage product offering with another regional bank through the installation of six test sites at different banking locations for this potential customer.This customer and its affiliated banks have approximately 550 total banking locations.Because of our success with our flagship financial services customer, we have begun making presentations and tests with multiple customers in the financial services industry and expect growth in that portion of our business during 2012. CodecSys We own proprietary video compression technology that we have trademarked “CodecSys.”Video compression is the process by which video content is converted into a digital data stream for transmission over satellite, cable, Internet or wireless networks. Initially, we developed this technology for delivering video content for our network customers. However, this proprietary technology has expanded into a much wider application. Video compression is generally accomplished by using a single technique or computer formula to create a particular data stream.Our patented CodecSys technology is a software-based video operating system that uses multiple techniques or computer formulas to create a particular data stream.With CodecSys, video content may be transmitted over substantially decreased bandwidth while maintaining media quality.We believe our CodecSys technology offers significant efficiencies and cost savings over traditional hardware solutions associated with video content transmission and storage. We have developed a video encoding software product based upon our CodecSys technology that operates on multiple hardware platforms and is easily upgradable. In September 2009, our CodecSys video encoding technology was certified by Microsoft as an approved software encoding system for use by IPTV providers that use Microsoft operating platforms.Our CodecSys technology is the only software video encoding system certified by Microsoft.Microsoft is a leading provider of network control software to the IPTV market. In July 2010, we released CodecSys version 2.0, which has been installed in more than 30 large telecoms and labs for evaluation by potential customers. We continue to make sales presentations and respond to requests for proposals at other large telecoms, cable companies and broadcasting companies.These presentations have been made with our technology and sales channel partners, which include IBM, HP, Fujitsu and Microsoft, and others which are suppliers of hardware and software for video transmission applications. Because CodecSys is a software encoding and transcoding system, it is also ideal for “cloud-based” initiatives.In October 2011, CodecSys was selected as the compression technology to be used by Fujitsu for its NuVolo cloud-based product offering.Since that selection, we have trained sales and marketing personnel and sales engineers to sell, install, and service installations that include CodecSys. 2 During 2011 many large purveyors of video content have added an additional delivery channel directly to consumers through the Internet bypassing traditional video distributions channels such as over the air broadcast, cable, satellite and IPTV networks.This new distribution channel is referred to as “Over the Top”(OTT).Many of the large purveyors of video content, including owners of video content, have commenced OTT initiatives. To provide encoding services effectively for OTT applications and other “cloud based” services the encoding function must be in software form compatible with “cloud based” distribution platforms.Since CodecSys is a softwareproduct and the majority of its competitors are not, CodecSys has an increased competitive advantage in this new, rapidly expandingmarket segment. Broadcast International We were incorporated in Utah in 1983.We did not commence our current business, however, until 2000.Our principal executive offices are located at 7050 Union Park Avenue, Suite 600, Salt Lake City, Utah 84047, and our telephone number is (801)562-2252.We maintain an internet site at www.brin.com, which contains information concerning us.Our internet website and the information contained therein or connected thereto are not intended to be incorporated into this prospectus and should not be considered a part of this prospectus. Our common stock is considered “penny stock” under the Securities Exchange Act of 1934, which means that securities broker-dealers cannot recommend the common stock which may make trading the common stock difficult. Risk Factors Investing in our securities involves significant risks.You should carefully read the section entitled “Risk Factors” beginning on page 5 for an explanation of these risks before investing in our securities. Summary Consolidated Financial Data The following summary consolidated financial data are derived from our consolidated financial statements.This information should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus.The summary consolidated balance sheet data as of December 31, 2011 and 2010 and the summary consolidated statement of operations data for the years ended December 31, 2011, 2010, and 2009 have been derived from our consolidated financial statements audited by HJ & Associates, LLC, independent registered public accounting firm, included elsewhere herein.The summary consolidated balance sheet data as of December 31, 2009 has been derived from our audited consolidated financial statements not included herein.The selected consolidated balance sheet date as of March 31, 2011 and 2012 and the selected consolidated statements of operations data for the three months ending March 31, 2011 and 2012 have been derived from our unaudited consolidated financial statements included herein.Historical results are not necessarily indicative of the results to be expected in the future. Year Ended December 31, Three months ended March 31, Unaudited Unaudited Statement of Operations Data: Net sales $ Cost of sales Gross margin Operating expenses: Administrative and general Selling and marketing Production andmaintenance Research and development in process Impairment of assets Depreciation Total operating expenses Loss from operations ) Other income (expense) ) ) Income (Loss) before income taxes ) Income tax (expense) credit Net Profit (Loss) $ ) $ ) $ $ ) $ ) Net Profit (Loss) per share – basic $ ) $ ) $ $ ) $ ) Net Profit (Loss) per share- diluted $ ) $ ) $ $ ) $ ) Weighted average number of shares of common stock outstanding – basic and diluted 74,249,600 81,140,958 Weighted average number of shares of common stock outstanding diluted 74,249,600 81,140,958 3 December 31, March 31 Balance Sheet Data: Cash and cash equivalents $ Total current assets Property and equipment, net Total assets Current liabilities Long-term obligations Total liabilities Total stockholders’ equity (deficit) $ ) $ ) $ ) $ ) $ ) RISK FACTORS You should carefully consider the following risk factors and all other information contained in this prospectus.Our business and our securities involve a high degree of risk. If we do not successfully commercialize our CodecSys technology, we may never achieve profitability, retire our convertible debt or be able to raise future capital. It is imperative that we successfully commercialize our CodecSys technology.We continue to develop this technology for a variety of applications.We have never been involved in a development project of the size and breadth that is involved with CodecSys and none of our management has ever been involved with a software development project.Management may lack the expertise and we may not have the financial resources needed for successful development of this technology.Furthermore, commercialization and future applications of the CodecSys technology are expected to require additional capital estimated to be approximately $2.0 million annually for the foreseeable future, although we have spent considerably more than that in past years.This estimate will increase or decrease depending on specific opportunities and available funding.If we are unsuccessful in our CodecSys development and commercialization efforts, it is highly doubtful we will achieve profitable operations, retire our existing convertible indebtedness or be able to raise additional funding in the future. 4 We may need additional capital.If additional capital is required but is not available, we may have to curtail or cease operations. We completed an equity funding in March 2012, which should provide us with limited working capital, but not enough for the full year of 2012 at our current rate of expenditures.During this time, we anticipate that we will be able to generate net sales in excess of operating expenses.If, however, we are unable to do so, we will need to obtain additional financing to continue operations.We believe external funding may be difficult to obtain, particularly given the prevailing financial market conditions.If sufficient capital is not available to us, we will be required to pursue one or a combination of the following remedies:significantly reduce development, commercialization or other operating expenses; sell part or all of our assets; or terminate operations. The existing turbulence and illiquidity in the credit and financial markets are continuing challenges that have generally made potential funding sources more difficult to access, less reliable and more expensive.These market conditions have made the management of our own liquidity significantly more challenging.A further deterioration in the credit and financial markets or a prolonged period without improvement could adversely affect our ability to raise additional capital. We have sustained and may continue to sustain substantial losses. We have sustained operating losses in each of the last seven years.Through March 31, 2012 our accumulated deficit was $111,373,342.Although we have significantly increased our gross profit due to our new digital signage contracts, we continue to sustain operating losses on a quarterly and annual basis. Our success depends on adoption of our CodecSys technology by OEMs and end-users. The success of our CodecSys technology depends on the adoption of this technology by original equipment manufacturers, or OEMs, like IBM, Fujitsu and HP, as well as end-users.The OEM qualification and adoption process is complex, time-consuming and unpredictable.Furthermore, OEMs may elect to maintain their relationships with incumbent technology providers, even when presented with technology that may be superior to the incumbent technology.Significant delays in the development or OEM adoption of CodecSys will adversely affect our results of operations, financial condition and prospects. Our continued losses may impact our relationships with OEMs and customers. Our continued losses may impact our relationships with existing and potential OEMs and customers.OEMs may be reluctant to partner with us or present our technology in conjunction with their product offerings if they believe our financial condition is marginal or in jeopardy.OEMs and prospective customers may delay adoption of our CodecSys technology and other products if they believe we are not financially sound enough to support our technology or other product offerings. Adverse economic or other market conditions could reduce the purchase of our services by existing and prospective customers, which would harm our business. Our business is impacted from time to time by changes in general economic, business and international conditions and other similar factors.Adverse economic or other market conditions negatively affect the business spending of existing and prospective customers.In adverse market times, our network and other services may not be deemed critical for these customers.Therefore, our services are often viewed as discretionary and may be deferred or eliminated in times of limited business spending, thereby harming our business. The recent recession and market turmoil present considerable risks and challenges.These risks and challenges have reached unprecedented levels and have significantly diminished overall confidence in the national economy, upon which we are dependent.Such factors could have an adverse impact on our business and prospects in ways that are not predictable or that we may fail to anticipate. Our systems of internal operational and financial controls may not be effective. We establish and maintain systems of internal operational and financial controls that provide us with critical information.These systems are not foolproof, and are subject to various inherent limitations, including cost, judgments used in decision-making, assumptions about the likelihood of future events, the soundness of our systems, the possibility of human error, and the risk of fraud.Moreover, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions and the risk that the degree of compliance with policies or procedures may deteriorate over time.Because of these limitations, any system of internal controls or procedures may not be successful in preventing all errors or fraud or in making all material information known in a timely manner to the appropriate levels of management.We have previously experienced significant deficiencies in our required disclosure controls and procedures regarding the updating of certain accounting pronouncements and the reporting of current information required to be filed with the SEC.We also experienced a significant deficiency and a material weakness in our required disclosure controls and procedures regarding our accounting entries and financial statements, which resulted in the restatement of one accounting period.Any future deficiency, weakness, malfunction or inadequacy related to internal operational or financial control systems or procedures could produce inaccurate and unreliable information that may harm our business. 5 We may be unable to respond adequately to rapid changes in technology. The markets for private communication networks and video encoder systems are characterized by rapidly changing technology, evolving industry standards and frequent new product introductions.The introduction of new technology and products and the emergence of new industry standards not only impacts our ability to compete, but could also render our products, services and CodecSys technology uncompetitive or obsolete.If we are unable to adequately respond to changes in technology and standards, we will not be able to serve our clients effectively.Moreover, the cost to modify our services, products or infrastructure in order to adapt to these changes could be substantial and we may not have the financial resources to fund these expenses. We face intense competition that could harm our business. The communications industry is extremely competitive.We compete with numerous competitors who are much larger than us and have greater financial and other resources.In the satellite network and services segment, including digital signage, we compete with Convergent Media Systems, Globecast, IBM, Cisco, Hughes and others.Our competitors have established distribution channels and significant marketing and sales resources.Competition results in reduced operating margins for our business and may cause us to lose clients and/or prevent us from gaining new clients critical for our success. There are several additional major market sectors in which we plan to compete with our CodecSys technology, all with active competitors.These sectors include the basic codec technology market, the corporate enterprise network market and small business streaming media market.These are sectors where we may compete by providing direct services.Competition in these new market areas will also be characterized by intense competition with much larger and more powerful companies, such as Microsoft and Yahoo, which are already in the video compression and transmission business.Many of these competitors already have established customer bases with industry standard technology, which we must overcome to be successful. On a technology basis, CodecSys competition varies by market sector, with codecs and codec suppliers like Microsoft Windows Media Player, Real Networks' Real Player, Apple QuickTime, MPEG2, MPEG4, On2, DivX and many others.There are several companies, including Akamai, Inktomi, Activate and Loudeye, which utilize different codec systems.These companies specialize in encoding, hosting and streaming content services primarily for news/entertainment clients with large consumer audiences.All are larger and have greater financial resources than we have.Tandberg/Erickson and Harmonic are two of the largest suppliers of high end video encoders to the broadcast industry and are the incumbent suppliers to many of the customers to which we are selling. If we fail to hire additional specialized personnel or retain our key personnel in the future, we will not have the ability to successfully commercialize our technology or manage our business. We still need to hire additional specialized personnel to successfully commercialize our CodecSys technology.If we are unable to hire or retain qualified software engineers and project managers, our ability to complete further development and commercialization efforts will be significantly impaired.Our success is also dependent upon the efforts and abilities of our management team.If we lose the services of certain of our current management team members, we may not be able to find qualified replacements, which would harm the continuation and management of our business. 6 Our revenue is dependent upon the sales efforts of others. We are dependent upon the sales and marketing efforts of IBM, HP, Fujitsu and other third-party businesses in order to derive licensing revenue from our CodecSys technology.Such businesses may not continue their sales efforts which would adversely affect our potential licensing fees.We are not able to control the sales and marketing efforts of these third parties.Limited revenues from our historical sources make us even more dependent upon the sales efforts of others.Given the current recession and market developments, third-party businesses may scale back on sales efforts which could significantly harm our business and prospects. We rely heavily on a few significant customers and if we lose any of these significant customers, our business may be harmed. A small number of customers account for a large percentage of our revenue.Our business model relies upon generating new sales to existing and new customers.In September 2009 we secured a contract with a large national organization, which has become our largest customer. Sales revenues from our largest customer accounted for approximately 87% of total revenues for the three months ended March 31, 2011 and the three months ended March 31, 2012.Our contract with this customer expires in August, 2012 and to the extent that we are unable to renew our contract or if the customer reduces its reliance on us or terminates its relationship with us, revenues would decline substantially, which would harm our business, unless we can replace that customer with another similarly large customer. There is significant uncertainty regarding our patent and proprietary technology protection. Our success is dependent upon our CodecSys technology and other intellectual property rights.If we are unable to protect and enforce these intellectual property rights, competitors will have the ability to introduce competing products that are similar to ours.If this were to occur, our revenues, market share and operating results would suffer.To date, we have relied primarily on a combination of patent, copyright, trade secret, and trademark laws, and nondisclosure and other contractual restrictions on copying and distribution to protect our proprietary technology. Our initial U.S. patent related to our CodecSys technology was granted by the PTO in August 2007 and four additional patents related to applications of the technology were subsequently issued by the PTO.As of April 8, 2012, eleven foreign countries had issued our initial patent.In addition, we have 20 pending U.S. and foreign patent applications.If we fail to deter misappropriation of our proprietary information or if we are unable to detect unauthorized use of our proprietary information, then our revenues, market share and operating results will suffer.The laws of some countries may not protect our intellectual property rights to the same extent as do the laws of the United States.Furthermore, litigation may be necessary to enforce our intellectual property rights, to protect trade secrets, to determine the validity and scope of the proprietary rights of others, or to defend against claims of infringement or invalidity.This litigation could result in substantial costs and diversion of resources that would harm our business. Our products could infringe on the intellectual property rights of others, which may subject us to future litigation and cause financial harm to our business. To date, we have not been notified that our services, products and technology infringe the proprietary rights of third parties, but there is the risk that third parties may claim infringement by us with respect to current or future operations.We expect software developers will increasingly be subject to infringement claims as the number of products and competitors in the industry segment grows and the functionality of products in different industry segments overlaps.Any of these claims, with or without merit, could be time-consuming to defend, result in costly litigation, divert management’s attention and resources, cause product shipment delays, or require us to enter into royalty or licensing agreements.These royalty or licensing agreements, if required, may not be available on terms acceptable to us.A successful claim against us of infringement and failure or inability to license the infringed or similar technology on favorable terms would harm our business. Our common stock is considered “penny stock” which may make selling the common stock difficult. Our common stock is considered to be a “penny stock” under the definitions in Rules 15g-2 through 15g-6 promulgated under Section 15(g) of the Securities Exchange Act of 1934, as amended.Under the rules, stock is considered “penny stock” if: (i) the stock trades at a price less than $5.00 per share; (ii) it is not traded on a “recognized” national exchange; (iii) it is not quoted on the Nasdaq Stock Market, or even if quoted, has a price less than $5.00 per share; or (iv) is issued by a company with net tangible assets less than $2.0 million, if in business more than a continuous three years, or with average revenues at less than $6.0 million for the past three years.The principal result or effect of being designated a “penny stock” is that securities broker-dealers cannot recommend our stock but must trade it on an unsolicited basis. 7 Section 15(g) of the Exchange Act and Rule 15g-2 promulgated thereunder by the SEC require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account.Potential investors in our common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stocks.”Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor.This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult for holders of our common stock to resell their shares to third parties or to otherwise dispose of them in the market or otherwise. Trading in our securities could be subject to extreme price fluctuations that could cause the value of your investment to decrease. Our stock price has fluctuated significantly in the past and could continue to do so in the future.Our stock is thinly-traded, which means investors will have limited opportunities to sell their shares of common stock in the open market.Limited trading of our common stock also contributes to more volatile price fluctuations.The market price of our common stock is also subject to extreme fluctuations because of the nature of the CodecSys technology and the potential for large-scale acceptance or rejection of our technology in the marketplace.Given these fluctuations, an investment in our stock could lose value.A significant drop in our stock price could expose us to the risk of securities class action lawsuits.Defending against such lawsuits could result in substantial costs and divert management’s attention and resources, thereby causing an investment in our stock to lose additional value. Future sales of our common stock could cause our stock price to decrease. Substantial sales of our common stock in the public market, or the perception by the market that such sales could occur, could lower our stock price.As of May 2, 2012, we had 107,227,820 shares of common stock outstanding.As of March 31, 2012, stock options, including options granted to our employees, and warrants to purchase an aggregate of 38,273,682 shares of our common stock were issued and outstanding, a substantial portion of which were fully exercisable.As of March 31, 2012, notes convertible into 4,000,000 shares of our common stock were issued and outstanding.As of March 31, 2012, we had granted restricted stock units to members of our Board of Directors and others, which may be settled at various time in the future by the issuance of 2,550,000 shares of common stock. On March 16, 2012, we completed an equity financing, in which we issued 27,800,000 shares of common stock and granted warrants to the investors to acquire an additional 13,900,000 shares. See Subsequent Events footnote No. 15 to the Financial Statements.Future sales of our common stock, or the availability of our common stock for sale, may cause the market price of our common stock to decline. Any stock ownership interest may be substantially diluted by future issuances of securities. We may issue shares of our common stock to holders of outstanding convertible notes, stock options and warrants.The conversion of the convertible notes and the exercise of options and warrants into shares of our common stock will be dilutive to shareholders.We also have offered and expect to continue to offer stock options to our employees and others, and as of December 31, 2011 we have approximately 2,130,420 shares of common stock available for future issuance under our 2004 long-term incentive stock option plan and 1,165,000 shares of common stock available for future issuance under our 2008 equity incentive plan.To the extent that future stock options are granted and ultimately exercised, there will be further dilution to shareholders. We have never paid dividends and do not anticipate paying any dividends on our common stock in the future, so any return on an investment in our common stock will depend on the market price of the stock. We currently intend to retain any future earnings to finance our operations.The terms and conditions of our convertible notes restrict and limit payments or distributions in respect of our common stock.The return on any investment in our common stock will depend on the future market price of our common stock and not on any potential dividends. 8 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Rule 175 promulgated thereunder, and Section 21E of the Securities Exchange Act of 1934, as amended, and Rule 3b-6 promulgated thereunder, that involve inherent risk and uncertainties.Any statements about our expectations, beliefs, plans, objectives, strategies or future events or performance constitute forward-looking statements.These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed or implied therein.All forward-looking statements are qualified in their entirety by reference to the factors discussed in this prospectus, including, among others, the following risk factors discussed more fully under the caption “Risk Factors” above: · dependence on commercialization of our CodecSys technology; · our need and ability to raise sufficient additional capital; · uncertainty about our ability to repay our outstanding convertible notes; · our continued losses; · delays in adoption of our CodecSys technology; · concerns of OEMs and customers relating to our financial uncertainty; · restrictions contained in our outstanding convertible notes; · general economic and market conditions; · ineffective internal operational and financial control systems; · rapid technological change; · intense competitive factors; · our ability to hire and retain specialized and key personnel; · dependence on the sales efforts of others; · dependence on significant customers; · uncertainty of intellectual property protection; · potential infringement on the intellectual property rights of others; · factors affecting our common stock as a “penny stock;” · extreme price fluctuations in our common stock; · price decreases due to future sales of our common stock; · future shareholder dilution; and · absence of dividends. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed or implied in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any forward-looking statement.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of future events or developments.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 9 USE OF PROCEEDS We will not receive any proceeds from the sale of the common stock sold by the selling shareholders.We may, however, receive proceeds from the exercise of the warrants held by the selling shareholders to the extent that the selling shareholders do not use the “cashless exercise” provisions contained in the warrants. We have no assurance that the warrants will be exercised by the selling shareholders. The outstanding warrants covered by this prospectus that are held by the selling shareholders are exercisable for 18,270,000 shares of our common stock at an exercise price of $0.35 per share.If all of the outstanding warrants covered by this prospectus are exercised in full, we will issue 18,270,000 shares of our common stock, and we could receive aggregate proceeds of $6,394,500.Any proceeds we receive upon exercise of the warrants will be used by us for working capital and general corporate purposes. COMMON STOCK PRICE RANGE Our common stock is currently traded on the OTC Bulletin Board under the symbol “BCST.”The following table sets forth, for the periods indicated, the high and low bid quotations, as adjusted for stock splits of our common stock, as reported by the OTC Bulletin Board, and represents prices between dealers, does not include retail markups, markdowns or commissions, and may not represent actual transactions: High Bid Low Bid Year ending December 31, 2012 First Quarter Year ending December 31, 2011 First Quarter Second Quarter Third Quarter Fourth Quarter Year ending December 31, 2010 First Quarter Second Quarter Third Quarter Fourth Quarter Year ending December 31, 2009 First Quarter Second Quarter Third Quarter Fourth Quarter As of May 2, 2012, we had 107,227,820 shares of our common stock issued and outstanding, and there were approximately 1,400 shareholders of record. DIVIDEND POLICY We have never paid or declared any cash dividends.Future payment of dividends, if any, will be at the discretion of our board of directors and will depend, among other criteria, upon our earnings, capital requirements, and financial condition as well as other relative factors.Management intends to retain any and all earnings to finance the development of our business, at least in the foreseeable future.Such a policy is likely to be maintained as long as necessary to provide working capital for our operations.Moreover, our outstanding convertible notes contain restrictive covenants that prohibit us to declare or pay dividends. 10 CAPITALIZATION The following table presents our capitalization as of December 31, 2011.You should read this table in conjunction with “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes included elsewhere herein. December 31, Total liabilities $ Stockholders’ equity: Common stock, par value $.05 per share, 180,000,000 shares authorized; 75,975,656 shares issued and outstanding Preferred stock, no par value, 20,000,000 shares authorized, none issued and outstanding Additional paid-in capital Accumulated deficit ) Total stockholders’ deficit ) Total capitalization $ SELECTED CONSOLIDATED FINANCIAL DATA The following selected financial data are derived from our consolidated financial statements.This information should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus.The selected consolidated balance sheet data as of December 31, 2011 and 2010 and the selected consolidated statement of operations data for the years ended December 31, 2011, 2010, and 2009have been derived from our consolidated financial statements audited by HJ & Associates, LLC, independent registered public accounting firm, included elsewhere herein.The selected consolidated balance sheet data as of December 31, 2009, 2008, and 2007 and the selected consolidated statement of operations data for each of the years ended December 31, 2008 and 2007 have been derived from our audited consolidated financial statements not included herein.The selected consolidated balance sheet date as of March 31, 2011 and 2012 and the selected consolidated statements of operations data for the three months ending March 31, 2011 and 2012 have been derived from our unaudited consolidated financial statements included herein.Historical results are not necessarily indicative of the results to be expected in the future. 11 December 31, March 31 Balance Sheet Data: Unaudited Unaudited Cash and cash equivalents $ Total current assets Property and equipment, net Total assets Current liabilities Long-term obligations Total liabilities Total stockholders’ equity (deficit) $ $ ) $ ) $ ) $ ) $ ) $ ) Year Ended December 31, Three Months ended March 31, Statement of Operations Data: Unaudited Unaudited Net sales $ Cost of sales Gross margin (loss) Operating expenses: Administrative and general Selling and marketing Production and maintenance Research and development in process 597,771 556,567 Impairment of license rights Depreciation. Total operating expenses Loss from operations ) Other income (expense) Income (Loss) before income taxes ) Income tax (expense) credit Net Profit (loss) $ ) $ ) $ ) $ ) $ $ ) $ ) Net income (loss) per share – basic $ ) $ ) $ ) $ ) $ ) ) Net Income (loss) per share-diluted $ ) $ ) $ ) ) $ ) ) Weighted Average number of shares of common stock outstanding-basic 74,249,600 81,140,958 Weighted Average number of shares of common stock outstanding-diluted 74,249,600 81,140,958 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read together with our consolidated financial statements and related notes that are included elsewhere in this prospectus.This discussion may contain forward-looking statements based upon current expectations that involve risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under the caption “Risk Factors” or in other parts of this prospectus.See “Cautionary Note Regarding Forward-Looking Statements.” Critical Accounting Policies Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents We consider all cash on hand and in banks, and highly liquid investments with maturities of three months or less, to be cash equivalents. At March 31, 2012 and 2011, we had bank balances in the excess of amounts insured by the Federal Deposit Insurance Corporation. We have not experienced any losses in such accounts, and believe we are not exposed to any significant credit risk on cash and cash equivalents. Current financial market conditions have had the effect of restricting liquidity of cash management investments and have increased the risk of even the most liquid investments and the viability of some financial institutions.We do not believe, however, that these conditions will materially affect our business or our ability to meet our obligations or pursue our business plans. Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by identifying troubled accounts and by using historical experience applied to an aging of accounts. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance is outstanding for more than 90 days. After the receivable becomes past due, it is on non-accrual status and accrual of interest is suspended. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the property, generally from three to five years.Repairs and maintenance costs are expensed as incurred except when such repairs significantly add to the useful life or productive capacity of the asset, in which case the repairs are capitalized. Auction Rate Preferred Securities As of December 31, 2009, we had investments in Auction Rate Preferred Securities (ARPS), totaling $300,000 ($274,264 fair value) which were in AAA rated funds and reflected at fair value. The fair values of these securities were estimated utilizing a discounted cash flow analysis of the estimated future cash flows for the ARPS as of December 31, 2009. During the year ended December 31, 2010, we redeemed these ARPS for $225,000 through a secondary market broker and recognized a $49,264 loss on sale of available for sale securities. 13 Patents and Intangibles Patents represent initial legal costs incurred to apply for United States and international patents on the CodecSys technology, and are amortized on a straight-line basis over their useful life of approximately 20years.We have filed patent applications in the United States and foreign countries. As of March 31, 2012, the U.S. Patent and Trademark Office or PTO had approved five patents.Additionally, eleven foreign countries had issued patents and we had 20 pending patent applications, including U.S. and foreign counterpart applications.While we are unsure whether we can develop the technology in order to obtain the full benefits, of the issued, the patents themselves hold value and could be sold to companies with more resources to complete the development. On-going legal expenses incurred for patent follow-up have been expensed from July 2005 forward and in 2011 we abandoned two foreign patent applications and incurred a charge of $26,180. Long-Lived Assets We review our long-lived assets, including patents, whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets held and used is measured by a comparison of the carrying amount of an asset to future un-discounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, then the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the estimated fair value of the assets.Fair value is determined by using cash flow analyses and other market valuations. After our review at December 31, 2011, it was determined that no adjustment was required. Stock-based Compensation Stock-based compensation cost is estimated at the grant date, based on the estimated fair value of the awards, and recognized as expense ratably over the requisite service period of the award for awards expected to vest. Income Taxes We account for income taxes in accordance with the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to the taxable income in the years in which those temporary differences are expected to be recovered or settled. Revenue Recognition We recognize revenue when evidence exists that there is an arrangement between us and our customers, delivery of equipment sold or service has occurred, the selling price to our customers is fixed and determinable with required documentation, and collectability is reasonably assured. We recognize as deferred revenue, payments made in advance by customers for services not yet provided. When we enter into a multi-year contract with a customer to provide installation, network management, satellite transponder and help desk, or combination of these services, we recognize this revenue as services are performed and as equipment is sold.These agreements typically provide for additional fees, as needed, to be charged if on-site visits are required by the customer in order to ensure that each customer location is able to receive network communication. As these on-site visits are performed the associated revenue and cost are recognized in the period the work is completed. If we install, for an additional fee, new or replacement equipment to an immaterial number of new customer locations, and the equipment immediately becomes the property of the customer, the associated revenue and cost are recorded in the period in which the work is completed. In instances where we have entered into license agreements with a third parties to use our technology within their product offering, we recognize any base or prepaid revenues over the term of the agreement and any per occurrence or periodic usage revenues in the period they are earned. 14 Research and Development Research and development costs are expensed when incurred.We expensed $556,567 in the three months ended March 31, 2012, $2,410,249 in year 2011 and $2,711,933 in year 2010 of research and development costs. Concentration of Credit Risk Financial instruments, which potentially subject us to concentration of credit risk, consist primarily of trade accounts receivable. In the normal course of business, we provide credit terms to our customers. Accordingly, we perform ongoing credit evaluations of our customers and maintain allowances for possible losses which, when realized, have been within the range of management’s expectations. In the three months ended March 31, 2012, we had one customer that individually constituted 87% of our total revenues and in 2011 and 2010, that customerindividually constituted 89% and 87%, respectively of our total revenues, with no other single customer representing more than 5% of total revenues.Our largest customer signed a three year contract which we began servicing in the second half of 2009. Weighted Average Shares Basic earnings per common share is computed by dividing net income or loss applicable to common shareholders by the weighted average number of shares outstanding during each period. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the dilutive common stock equivalents that would rise from the exercise of stock options, warrants and restricted stock units outstanding during the period, using the treasury stock method and the average market price per share during the period, plus the effect of assuming conversion of the convertible debt. The computation of diluted earnings per share does not assume conversion or exercise of securities that would have an anti-dilutive effect on earnings. Potentially dilutive securities representing 44,823,682 shares of common stock were excluded from the computation of diluted earnings per common share for the three months ended March 31, 2012, because their effect would have been anti-dilutive. Potentially dilutive securities representing 24,597,134 shares of common stock were excluded from the computation of diluted earnings per common share for the year ended December 31, 2011, because their effect would have been anti-dilutive. Options and warrants to purchase 20,442,170 shares of common stock and 950,000 restricted stock units were outstanding at December 31, 2010. As we experienced a net loss during the year ended December 31, 2010, no common stock equivalents were included in the diluted earnings per common share calculation as the effect of such common stock equivalents would be anti-dilutive. Advertising Expenses We follow the policy of charging the costs of advertising to expense as incurred.Advertising expense for the three months ended March 31, 2012 was $8,646 and for the years ended December 31, 2011 and 2010 were $68,703 and $7,704, respectively. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Executive Overview The current recession and market conditions have had substantial impacts on the global and national economies and financial markets.These factors, together with soft credit markets, have slowed business growth and generally made potential funding sources more difficult to access.We continue to be affected by prevailing economic and market conditions, which present considerable risks and challenges to us. 15 During 2009, we decreased certain of our development activities and expenses notwithstanding the need to refocus and develop our CodecSys technology on a different platform using a newly announced Intel operating chip.Even with decreased engineering staff and certain related development employees, we were able to complete our video encoding system utilizing the Intel chip, prepare our CodecSys technology for installation on both the IBM and HP equipment platforms, and become certified by Microsoft as an approved software video encoding system for use by IPTV providers using Microsoft operating platforms.On July 1, 2010, we released CodecSys 2.0, which has been installed in various large telecoms and labs for evaluation by potential customers. In 2011 we continued development of additional sales channel partners by integrating CodecSys on hardware manufactured and sold by Fujitsu, which has adopted CodecSys as its compression technology for use in its NuVolo cloud initiative and has commenced sales and marketing efforts including CodecSys as an integral part of the products.We continue to make sales presentations and respond to requests for proposals at other large telecoms, cable companies and broadcasting companies.These presentations have been made with our technology partners which are suppliers of hardware and software for video transmission applications in media room environments such as IBM, HP Fujitsu and Microsoft. In October 2011, we completed our first sale of CodecSys to a small cable operator in Mexico as part of its OTT product offering operating on Fujitsu hardware.It is currently in operation and demonstrates that the CodecSys product offering does operate to its operating specifications in a working environment, which we believe will help in our sales and marketing efforts.Although license revenue from the CodecSys technology has been minimal to date, we believe we have made significant progress and continue to believe that our CodecSys technology holds substantial revenue opportunities for our business. On July 31, 2009, we entered into a $10.1 million, three-year contract with Bank of America, a Fortune 10 financial institution, to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America. BofA is in the process of expanding its network to additional locations and we now furnish services to approximately 33,000 screens at more than 2,500 locations.In addition, BofA selected us to be its vendor for certain additional audio visual services.A factor in securing this contract was the benefits of the CodecSys technology in delivering our services.For the three months ended March 31, 2012, we realized approximately $1,518,234, which constituted approximately 87% of our revenues for the period.For the year ended December 31, 2011, we realized approximately $7,540,025 in revenue from this contract, which contributed approximately 89% of our revenues for the year. Our revenues for the three months ended March 31, 2012increased by approximately $57,833 over the three month period ended March 31, 2011. Even with the increase in our revenues and an increase of approximately $87,878 for the three months ended March 31, 2012 compared to the same period in 2011, we continued to deplete our available cash and increased our need for future equity and debt financing because we continue to spend more money that we generate from operations. See Note 3 of the Notes to Consolidated Financial Statements appearing elsewhere herein. On March 16, 2012, we closed on an equity financing (the “2012 Equity Financing”) as well as a restructuring of our outstanding senior convertible indebtedness (the “2012 Debt Restructuring”) resulting in complete satisfaction our senior indebtedness. We entered in to a Engagement Agreement, dated October 28, 2011, with MDB Capital Group, LLC(“MDB”), pursuant to which MDB agreed to act as the exclusive agent of the Company on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $6,000,000, subsequently verbally increased to $10,000,000, of the Company’s securities, subject to a minimum gross consideration of $3,000,000.The Company agreed to pay to MDB a commission of 10% of the gross offering proceeds received by the Company, to grant to MDB warrants to acquire up to 10% of the shares of our common stock issued in the financing, and to pay the reasonable costs and expenses of MDB related to the offering. Pursuant to the Engagement Agreement, we entered into a Securities Purchase Agreement (“SPA”) dated March 13, 2012 with select institutional and other accredited investors for the private placement of 27,800,000 units of its securities.The SPA included a purchase price of $.25 per unit, with each unit consisting of one share of common stock and two forms of Warrant: (1) The “A” Warrant grants the investors the right to purchase an additional share of common stock for each two shares of common stock purchased, for a term of six years and at an exercise price of $.35 per share; and (2) The “B” Warrant will not be exercisable unless and until the occurrence of a future issuance of stock at less than $0.25 per share, but, in the event of such issuance, grants the investors the right to acquire additional shares at a price of $0.05 to reduce the impact of the dilution caused by such issuance, but in no event shall the number of shares to be issued under the B Warrant cause us to exceed the number of authorized shares of common stock. The shares in excess of our authorized shares that would have been issuable under the B Warrant shall be “net settled” by payment of cash in an amount equal to the number of shares in excess of the authorized common shares multiplied by the closing price of our common stock as of the trading day immediately prior to the applicable date of the exercise of such B Warrant. The B Warrant shall be extinguished upon the earlier of: (a) a subsequent financing of at least $5 million on terms no more favorable than those received by the investors in the 2012 Equity Financing; (b)after the effective date of the registration statement registering securities issued in the Equity Financing if the volume-weighted average closing price of the Company’s common stock exceeds $.50 per share for a period of 30 trading days and no Volume Failure (as defined in the B Warrant) (measuring the daily average dollar volume of our Common Stock against a minimum volume of $500,000 per day) exists during such period, and the Company is then current in its public filings; or (c) 78 months. 16 Net proceeds from the 2012 Equity Financing, after deducting the commissions and the estimated legal, printing and other costs and expenses related to the financing, were approximately $6.2 million.Coincident to the closing of the 2012 Equity Financing, we also closed on the 2012 Debt Restructuring.In connection therewith, the Company paid $2.75 million to Castlerigg Master Investment Ltd. (“Castlerigg”), and issued to Castlerigg 2,000,000 shares of common stock in full and complete satisfaction of the senior convertible note and all accrued interest then owing.As a result of the foregoing, Castlerigg forgave approximately $72 thousand of accrued but unpaid interest and converted the remaining $2.75 million of the senior note to common stock at a conversion price of $1.38 per share. In consideration of negotiating the 2012 Debt Restructuring, we paid to one of our placement agents compensation equal to 10% of the savings realized through the 2012 Debt Restructuring, which consisted of paying cash of $146,541 and issuing 586,164 shares of our common stock. In December 2011, we entered into a loan with 7 accredited individuals and entities under the terms of which we borrowed $1,300,000 to be used as working capital (“Bridge Loan”).The Bridge Loan bears an interest rate of 18% per annum and had a maturity date of February 28, 2012, which was subsequently extended to the earlier of the date nine months from the original maturity date or the date we close on an additional sale of our securities that results in gross proceeds to us of $12 million.In consideration of the Bridge Loan we granted to the holders of the Bridge Loan warrants with a five year term to purchase 357,500 shares of our common stock at an exercise price of $0.65 per share.In consideration of the extension of the maturity date of the Bridge Loan, we granted the holders of the Bridge Loan warrants with a six year term to purchase 247,500 shares of our common stock at an exercise price of $.35 per share. In connection with the 2012 Equity Financing and under the terms of the SPA, two of the above described bridge lenders converted the principal balance of their portion of the bridge loan in the amount of $400,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing.In addition, one other entity converted the amount owed by us for equipment purchases in the amount of $500,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing. The proceeds from these conversions were treated as funds raised with respect to the financing. In connection with the 2012 Equity Financing and under the terms of the SPA, the Company agreed to prepare and file, within 60 days following the issuance of the securities, a registration statement covering the resale of the shares of common stock sold in the financing and the shares of common stock underlying the Warrants.If the Company fails to file the registration statement within 60 days or to have the registration statement declared effective within 120 days following the date of the filing of the registration statement, the Company will be obligated to pay a cash penalty equal to 1% of the gross 2012 Equity Financing proceeds for each 30-day period after the deadlines, until either the registration statement is filed or declared effective, as the case may be. During 2010 we sold 1,601,666 shares of our common stock to 19 separate investors at a purchase price of $1.00 per share together with a warrant to purchase additional shares of our stock for $1.50 per share. The warrant expires at the end of three years. The net proceeds from the sale of these shares were used for general working capital purposes. Each of the investors was given the right to adjust their purchase in the event we sold additional equity at a price and on terms different from the terms on which their equity was purchased.Upon completion of the 2010 Equity Financing described below, each of the investors converted their purchase to the terms contained in the2010 Equity Financing.This resulted in the issuance of an additional 2,083,374 shares of common stock and the cancellation of 2,495,075 warrants with an exercise price of $1.50 and the issuance of 2,079,222 warrants with an exercise price of $1.00 and an expiration date of five years from the conversion. On December 24, 2010, we closed on an equity financing (the “2010 Equity Financing”) as well as a restructuring of our outstanding convertible indebtedness (the “2010 Debt Restructuring”).The 2010 Equity Financing and the 2010 Debt Restructuring are described as follows. 17 We entered into a Placement Agency Agreement, dated December 17, 2010, with Philadelphia Brokerage Corporation (“PBC”), pursuant to which PBC agreed to act as the exclusive agent of the Company on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $15,000,000 of units of the Company’s securities, subject to a minimum gross consideration of $10,000,000.The Units consisted of two shares of our common stock and one warrant to purchase a share of our common stock.The Company agreed to pay PBC a commission of 8% of the gross offering proceeds received by the Company, to issue PBC 40,000 shares of its common stock for each $1,000,000 raised, and to pay the reasonable costs and expenses of PBC related to the offering.The Company also agreed to pay PBC a restructuring fee in the amount of approximately $180,000 upon the closing of the 2010 Equity Financing and the simultaneous 2010 Debt Restructuring. Pursuant to the Placement Agency Agreement, we entered into Subscription Agreements dated December 23, 2010 with select institutional and other accredited investors for the private placement of 12,500,000 units of our securities.The Subscription Agreements included a purchase price of $1.20 per unit, with each unit consisting of two shares of common stock and one warrant to purchase an additional share of common stock.The warrants have a term of five years and an exercise price of $1.00 per share. Net proceeds from the 2010 Equity Financing, after deducting the commissions and debt restructuring fees payable to PBC and the estimated legal, printing and other costs and expenses related to the financing, were approximately $13.5 million.We used a portion of the net proceeds of the Equity Financing to pay down debt and the remainder was used for working capital. On November 29, 2010, we entered into a bridge loan transaction with three accredited investors pursuant to which we issued unsecured notes in the aggregate principal amount of $1.0 million.Upon the closing of the 2010 Equity Financing, the lenders converted the entire principal amount plus accrued interest into the same units offered in the 2010 Equity Financing and the proceeds from the bridge loan transaction were treated as funds raised with respect to the financing. In connection with the 2010 Equity Financing and under the terms of the Subscription Agreements, the Company agreed to prepare and file and did file, within 60 days following the issuance of the securities, a registration statement covering the resale of the shares of common stock sold in the financing and the shares of common stock underlying the Warrants.The registration statement continues to be effective. On December 24, 2010, we also closed on the 2010 Debt Restructuring.In connection therewith, we (i) issued an Amended and Restated Senior Convertible Note in the principal amount of $5.5 million (the “Amended and Restated Note”) to Castlerigg Master Investment Ltd. (“Castlerigg”), (ii) paid $2.5 million in cash to Castlerigg, (iii) cancelled warrants previously issued to Castlerigg that were exercisable for a total of 5,208,333 shares of common stock, (iv) issued 800,000 shares of common stock to Castlerigg in satisfaction of an obligation under a prior loan amendment, (v) entered into the Letter Agreement pursuant to which we paid Castlerigg an additional $2.75 million in cash in lieu of the issuance of $3.5 million in stock and warrants as provided in the loan restructuring agreement under which the Amended and Restated Note and other documents were issued (the “Loan Restructuring Agreement”), and (vi) entered into an Investor Rights Agreement with Castlerigg dated December 23, 2010.As a result of the foregoing, Castlerigg forgave approximately $7.2 million of principal and accrued but unpaid interest. The Amended and Restated Note, dated December 23, 2010, was a senior, unsecured note that matured in three years from the closing and bore interest at an annual rate of 6.25%, payable semi-annually.We paid the first year’s interest of approximately $344,000 at the closing. In connection with the 2010 Debt Restructuring, the Company amended the note with the holder of a $1.0 million unsecured convertible note, pursuant to which the maturity date of the note was extended to December 31, 2013.We also issued 150,000 shares to the holder of this note and a warrant to acquire up to 75,000 shares of our common stock as consideration to extend the term of the note. The warrant is exercisable for $.90 per share and has a five year life. 18 Results of Operations for the Years Ended December 31, 2011 and December 31, 2010 Net Sales We realized net sales of $8,446,082 for the year ended December 31, 2011 compared to net sales of $7,313,218 for the year ended December 31, 2010 which represents an increase of approximately 15% for the year.The net increase in revenues of $1,132,864 was primarily the result of an increase of $1,197,970 in revenues directly related to services provided for our largest digital signage network customer, which was offset by a decrease in other revenue of $65,106 made up of many smaller customers. Cost of Sales The cost of sales for the year ended December 31, 2011 aggregated $5,868,601 as compared to the cost of sales of $5,185,779 for the year ended December 31, 2010, which represents an increase in cost of sales of 13%.The increase in cost of sales of $682,822 was primarily a result of the increase of $759,518 in technician expenses incurred in servicing our largest customer and an increase of $79,204 in operations department costs, which increase consisted primarily of increased employee costs due to hiring additional personnel to handle the increased workload.These increases were partially offset by a decrease of $85,131 in satellite distribution costs resulting from decreased satellite customers. Operating Expenses We incurred total operating expenses of $10,572,042 for the year ended December 31, 2011 compared to total operating expenses of $7,872,266 for the year ended December 31, 2010.The increase of $2,699,775 was primarily due to an increase in general and administrative expenses of $2,033,077 and an increase in our sales and marketing expenses of $1,023,627.These increases were partially offset by a decrease of $301,684 in development expenses and a decrease of $81,423 in depreciation expense. Our general and administrative expenses increased $2,033,077 from $4,139,717 for the year ended December 31, 2010 to $6,172,794 for the year ended December 31, 2011.The increase of $1,281,251 in option expense accounted for the largest single increase in expense due to more options being granted consultants, employees and directors. In addition, employee and related expenses increased by $293,494, temporary help increased by $294,266, and trade show and related travel expenses increased by $182,061. Our research and development expenses decreased by $301,684 primarily due to a decrease in employee and related costs of $508,663, a decrease of $138,359 for other professional services, including outside engineering and design costs, and a decrease of $132,109 in for expenses related to the issuance of options and warrants.These decreases were partially offset by an increase of $281,967 in expenses incurred for temporary help. Our sales and marketing expenses for the year ended December 31, 2011 were $1,277,629 compared to sales and marketing expenses of $254,002 for the year ended December 31, 2010.The increase of $1,023,626 is due primarily to an increase of $600,259 in employee and related expenses, an increase of $306,600 in advertising, promotion and tradeshow expenses and an increase of $42,971 in other professional services. Interest Expense We recorded a decrease in interest expense of $10,354,786 from interest of $11,354,858 in 2010 to $1,000,072 in 2011. The decrease in interest expense resulted primarily from the restructuring of our 6.25% senior convertible note, in which the principal plus accrued interest of the note was decreased from approximately $17,800,000 to $5,500,000.Of the total amount of interest expense incurred in 2011, $576,037 were non cash expenses related to accretion on our unsecured convertible note that was extended in December 2010 to December 31, 2013 and other related expenses incident to that note.Of the remaining interest expense, $453,179 was incident to lease financing for equipment servicing our largest customer. Net Income We had net income of $1,304,446 for the year ended December 31, 2011 compared to a net loss of $18,664,117 for the year ended December 31, 2010.The difference between the 2010 net loss and the 2011 net income was $19,968,562, which resulted primarily from recording an increase of $15,204,711 in the derivative valuation gain related to our convertible notes and investor warrants issued in December 2010, and the decrease of $10,354,786 in interest expense as discussed above. The increase in other income was offset by an increase in the loss from operations of $2,249,734, as discussed above, and a gain of $3,062,457 from the restructuring of our senior debt in 2010 that was not repeated in 2011. 19 Results of Operations for the Years Ended December 31, 2010 and December 31, 2009 Net Sales We realized net sales of $7,313,218 for the year ended December 31, 2010 compared to net sales of $3,627,571 for the year ended December 31, 2009 which represents an increase of approximately 102% for the year.The net increase in revenues of $3,685,647 was primarily the result of an increase of $3,729,091 in revenues directly related to services provided for our new digital signage network customer, which was offset by a decrease in other income of $43,444 made up of many smaller customers. Cost of Sales The cost of sales for the year ended December 31, 2010 aggregated $5,185,779 as compared to the cost of sales of $3,180,284 for the year ended December 31, 2009, which represents an increase in cost of sales of 63%.The increase in cost of sales of $2,005,495 was primarily a result of the increase of $1,208,153 in cost of equipment sales due to increased installation activity for our digital signage customer and an increase of $143,063 in operations department costs, which increase consisted primarily of increased employee costs of $152,549 resulting from hiring additional personnel to handle the increased workload.In addition, an increase in depreciation and amortization of $665,492 added to the overall increase in cost of sales. Operating Expenses We incurred total operating expenses of $7,872,266 for the year ended December 31, 2010 compared to total operating expenses of $10,983,139 for the year ended December 31, 2009.The decrease of $3,110,873 was primarily due to a decrease in general and administrative expenses of $1,851,600 and a decrease in our research and development in process expenses of $872,086.In addition, our sales expense decreased by $397,320. Our general and administrative expenses decreased $1,851,600 from $5,991,317 for the year ended December 31, 2009 to $4,139,717 for the year ended December 31, 2010.The decrease of $753,549 in option expenseaccounted for the largest single decrease in expense due to fewer options being granted consultants and employees. Legal and other professional services decreased by $366,299 and expenses incurred for temporary help decreased by $213,730.We purchased approximately $252,242 less of minority interests in our IDI subsidiary, which resulted in less expense being incurred.In addition, our director’s fees decreased by $80,304.We experienced decreases of lesser amounts in many accounts, but employee and related costs offset a portion of such decreased by increasing $118,097. Our research and development expenses decreased by $872,086 primarily due to a decrease in employee and related costs of $561,146, a decrease of $297,493 for other professional services, including outside engineering and design costs, and a decrease of $96,984 in equipment and office space rental as we closed our California development office.These decreases were primarily due to a management decision to conserve capital in the past year through restricting discretionary expenditures and the completion of our initial release of CodecSys 2.0 in July of 2010. Our sales and marketing expenses for the year ended December 31, 2010 were $254,002 compared to sales and marketing expenses of $651,322 for the year ended December 31, 2009.The decrease of $397,320 is due primarily to a decrease of $170,850 in consulting and other professional services, a decrease of $89,482 in employee related expenses, and a decrease of $189,640 in tradeshow and convention related expenses.These decreases also reflect the reduction of staff and cost savings instituted by management at the beginning of the year. Interest Expense We recorded an increase in interest expense of $4,748,870 from interest of $6,605,988 in 2009 to $11,354,858 in 2010. Of the total amount of interest expense incurred, $10,321,210 were non cash expenses.Of the total non-cash interest expense, $4,078,631 related to accretion of our 6.25% senior secured convertible note, which was restructured in December, 2010, $3,737,525 of non-cash interest expense was incurred related to the loan restructuring agreement entered into with holder of our debt and $1,465,543 related to the capitalization of interest expense throughout the year. An amount equal to $792,115 was recorded as interest expense related to the conversion of a portion of our senior note that was converted to common stock. In addition, we recorded interest expense paid or accrued during the year of $1,033,648, $453,179 of whichrelatedto our equipment leasing transaction entered into to finance the equipment retrofit for our large digital signage customer, $268,338 of which related to the conversion to equity of certain expenses, and $159,666 of which related to payments due on our unsecured convertible note, which were accrued and not paid during the year and $120,808 related to short term borrowings needed to maintain operations. 20 Net Loss We had a net loss of $18,664,117 for the year ended December 31, 2010 compared to a net loss of $13,380,689 for the year ended December 31, 2009.The net loss increased by $5,283,428, which resulted primarily from recording an increase of $10,074,453 in other expenses, which consisted of an increase of $7,059,911 in the derivative valuation gain or loss related to our convertible notes, for which we recorded a gain of $3,579,600 for the year ended December 31, 2009 and recorded a loss of $3,480,311 for the year ended December 31, 2010, and an increase of $4,478,870 in interest expense as discussed above, a loss of $1,102,682 on the equity issuance costs related to warrants issued.The increase in other expenses was offset by a decrease in the loss from operations of $4,791,025, as discussed above, and a gain of $3,062,457 from the restructuring of our senior debt. Results of Operations for the Three Months ended March 31, 2012 and March 31, 2011 Revenues The Company generated $1,745,097 in revenue during the three months ended March 31, 2012.During the same three-month period in 2011, the Company generated revenue of $1,687,264.The increase in revenue of $57,833 was due primarily to an increase of license fees of $59,805 in our digital signage network for our largest customer because we are servicing additional locations in an expanding network.The revenue generated by our largest customer aggregated $1,518,097, which was $50,785 more than in the same quarter of 2011. The Company's largest customer’s sales revenues accounted for approximately 87% of total revenues for the quarters ended March 31, 2012 and 2011.Any material reduction in revenues generated from our largest customer could harm the Company’s results of operations, financial condition and liquidity.We, however, continue to expand the customer’s network and are providing additional services for the customer. Cost of Revenues Costs of Revenues decreased by $30,045 to $1,245,492 for the three months ended March 31, 2012, from $1,275,537 for the three months ended March 31, 2011.The decrease was primarily due to a decrease of $27,955 in our cost of production and maintenance as a result of restructuring our warehouse lease and reducing the space occupied which decreased those expenses by $21,008. Expenses General and Administrative expenses for the three months ended March 31, 2012 were $1,329,281 compared to $2,608,372 for the three months ended March 31, 2011.The decrease of $1,279,091 resulted primarily from a decrease in expenses incurred for the issuance of options and warrants of $1,419,287 related primarily from the grant of Restricted Stock Units to members of the Board of Directors in 2011. This decrease was partially offset by an increase of $66,901 in employee and related costs, an increase of $40,133 in consulting expenses, and an increase of $12,000 in director fees.Research and development in process decreased by $41,204 for the three months ended March 31, 2012 to $556,567 from $597,771 for the three months ended March 31, 2011, primarily due to a reduction in consulting fees and option and warrant expenses, and employee and related costs, which were partially offset by an increase in tradeshow and conventions expense and additional software license fees paid.Sales and marketing expenses increased by $356,462 due to an increase in employee and related costs of $228,102 and an increase in travel and tradeshow expenses of $109,935. Depreciation expense decreased by $18,161 in the same period. Interest Expense For the three months ended March 31, 2012, the Company incurred interest expense of $342,728 compared to interest expense for the three months ended March 31, 2011 of $381,189.The decrease of $38,461 resulted primarily from interest charged of $157,400 in 2011 related to the payment of accrued interest on our unsecured convertible note by the issuance of stock partially offset by interest charged of $76,643 related to our 2011 Bridge Loan.Interest expense incurred on the remaining balance of $5,500,000 of our senior note prior to its retirement was included in the carrying value of the senior note and as payments were made the carrying value was reduced, but not recorded as an expense. The main components of our interest expense consisted of $130,454 recorded to account for the accretion of our 2011 Bridge Note and our unsecured convertible note liability on our balance sheet, interest paid or accrued of $137,740 related to those obligations and our equipment financing, and interest on our equipment leasing obligation of $33,514. 21 Net Loss The Company realized a net loss for the three months ending March 31, 2012 of $185,477 compared with a net loss for the three months ended March 31, 2011 of $746,965. The decrease in net loss of $ 561,488 was primarily the result of a decrease of $1,069,872 in the loss from operations as explained above, and recording a gain of $1,672,575 on the extinguishment of debt compared to a loss on extinguishment of debt of $970,033 recorded in 2011.These gains were offset by a decrease of $2,589,975 in the derivative valuation gain recorded related to our derivative securities and an increase in debt conversion costs of $600,239. Quarterly Financial Data Summarized unaudited quarterly financial data for 2010 and 2011 is as follows: First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ Gross margin (loss) Net income (loss) Basic income (loss) per share ) Diluted income (loss) per share ) First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ Gross margin (loss) Net income (loss) ) ) Basic income (loss) per share ) ) Diluted income (loss) per share ) ) First Quarter Second Quarter Third Quarter Fourth Quarter Net sales $ Gross margin (loss) Net income (loss) ) Basic income (loss) per share ) Diluted income (loss) per share ) 22 Contractual Obligations The following table summarizes our contractual obligations as of December 31, 2011: Payments Due Within One Year One Year to Three Years Three Years to Five Years After Five Years Total Long-term debt obligations $ $ $
